Title: Thomas Jefferson to C. & A. Conrad & Company, 24 April 1811
From: Jefferson, Thomas
To: Conrad, C. & A., & Co.


          
            Messs C. & A. Conrad
            Monticello Apr. 24. 11.
          
           The inclosed account, having been accidentally mislaid, remained unattended to till I lately happened to lay my hand on it.  having to remit a small sum to mr Foxall of Geo.town I joined the amount of this to his. calling to make the paiment to mr Rapine, he informed him I had paid the account in Feb. 1808. I find in fact that I paid him 12.D. on the 8th of Feb. 1808. but as I observe the date of the inclosed letter is of Aug. 4. 1809. I suspect there may be some mistake, & therefore instead of addressing myself to him, I inclose to yourselves directly the order of the bank of Columbia on that of Richmond which mr Foxall sent me by way of returning the sum. the connection between Philadelphia & both those places will make it easily negociable.  if mr Rapine was right in saying the paiment I made him was for this object, & not for other books as is possible, be so good as to place it to my credit as a subscriber for Govr Lewis’s book, of which I shall want 10. or 12. copies, unbound, as soon as it comes out. when will that be? I had hoped, from Dr Barton’s information of last summer, it would have been before now. Accept the assurances of my respect.
          
            Th: Jefferson
          
        